On Application for Rehearing.
Watkins, J.
Plaintiff and appellant complaines that our decree maintaines the contract between him and the defendants as an antichresis, securing a mortgage debt of the latter to him of $1354.50, only whereas it should have been stated that the same' bore 8 per cent, per annum interest from the date of the contract, February 21, 1888-
The applicant has misconstrued our decree. It explicitly stated that the contract of pledge did not in. any respect modify the previous act of mortgage. It was left in force, and plaintiff was permitted to select which of the two — the act of pledge or the mortgage —he would proceed to enforce. Both were held valid and binding as securities for the payment of one and the same debt.
He must look to, and rely only upon, those acts for the ascertain ment of the extent of his rights and. the amount of his debt and its interest.
Rehearing refused.